Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in response to application 16/839239 filled 04/03/2020.
Claims 1-20 have been canceled.
Claims 21-40 have been added new. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10614911. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claim set teach receiving, from a user at a first electronic health records (EHR) system, a request to report information about a patient to a second EHR system, wherein the first and second EHR systems have previously established one or more matching pseudonyms, wherein the one or more matching pseudonyms are different from a first user name used by the user to login to the first EHR system; responsive to the request, generating an EHR report using the first EHR system, wherein the EHR report comprises at least the one or more previously established matching pseudonyms; and sending the EHR report from the first EHR system to the second EHR system, wherein the EHR report authenticates the user to access patient information of the patient at the second EHR system using the one or more previously established matching pseudonyms without requiring user intervention by the user to login to the second EHR system.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 21, 39, and 40 recite generating an EHR report  and sending the EHR report, wherein the EHR report authenticates the user to access patient information of the patient at the second EHR system using the one or more previously established matching pseudonyms without requiring user intervention.  The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a processor as taught in in claim 39, which is  additional element that is recited at a high level of generality such that it amounts to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The claims recite the additional element of receiving a request to report information about a patient to a second EHR system, which is  considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 42, where “The computing device can have one or more processors and a non-transient computer readable memory, configured to store executable instructions that, upon execution by the one or more processors, cause the computing device to perform functions. An example computing device is described as computing device 1100 discussed below at least in the context of Figure 11.”

Paragraph 6, where “The first EHR system includes: means for receiving a request to report information to the second EHR system; means for, responsive to the request, generating an EHR report including one or more EHR identifiers, where the one or more EHR identifiers include an EHR-user identifier, an EHR-patient identifier, and a behavior identifier; and means for sending the EHR report to the second EHR system. The second EHR system includes: means for accessing information based on the EHR-user identifier and/or the EHR-patient identifier; means for generating an output based on the accessed information; and means for providing the output.”

Paragraph 8, where “In another aspect, an EHR system is provided. The EHR system includes one or more processors and non-transient computer readable memory. The non-transient computer readable memory is configured to store executable instructions that, upon execution by the one or more processors, cause the EHR system to perform functions. The functions include: receiving an EHR report including one or more EHR identifiers, where the one or more EHR identifiers include an EHR-user identifier, an EHR-patient identifier, and a behavior identifier; accessing information based on the EHR-user identifier and/or the EHR-patient identifier; generating an output based on the accessed information; and providing the output.”
The claims recite the additional element of receiving a request to report information about a patient to a second EHR system, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 22-38 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Objections
Claims 21-40 include subject matter that is free of prior art. The closest prior art Newman et al. (US 2015/0073829 A1) teaches “transmitting a subset of points based on the access control associated with each point in the subset and the access control information included in a specific user data entry including the specific user identifier, if the supplied authentication information matches the authentication information included in the specific user data entry.” Ofek et al. (US 2012/0215560 A1) 222 teaches “provide efficient access to specific context-based patient information, thereby eliminating the need to navigate through multiple clinical views in an external application”.  The closest prior art fails to teach receiving, from a user at a first electronic health records (EHR) system, a request to report information about a patient to a second EHR system, wherein the first and second EHR systems have previously established one or more matching pseudonyms, wherein the one or more matching pseudonyms are different from a first user name used by the user to login to the first EHR system; responsive to the request, generating an EHR report using the first EHR system, wherein the EHR report comprises at least the one or more previously established matching pseudonyms; and sending the EHR report from the first EHR system to the second EHR system, wherein the EHR report authenticates the user to access patient information of the patient at the second EHR system using the one or more previously established matching pseudonyms without requiring user intervention by the user to login to the second EHR system. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3626



/MAROUN P KANAAN/Primary Examiner, Art Unit 3626